[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO STRIKE # 109
CT Page 5370-GGG
Upon reconsideration of the issues presented in this motion to strike the second count the court concludes that it was in error in granting the motion on August 23, 1996 and accordingly rules that the motion is now denied.
The incident giving rise to this complaint of medical malpractice by the defendants was the delivery of a child by the defendants on April 5, 1994. The first count alleges that the defendants were partners in a group practice and that certain actions performed by the defendant Mitler with the defendant Ferrentino in attendance during and immediately after the delivery were negligently performed causing the damage alleged.
The second count addresses itself to certain acts of the defendant Ferrentino following delivery but arising out of the delivery. The third and fourth counts concern only the defendant Mitler.
The defendant Ferrentino moves to strike the second count on the grounds that the allegations of the entire complaint do not apply to both the parties. Certainly, the third and fourth counts do not apply to the defendant Ferrentino but the court concludes that the first and second counts allege facts sufficient to set out a single transaction or incident involving both defendants as specifically alleged against either defendant in the respective counts.
The interests of judicial economy provide the basis for trying the claims of damages allegedly sustained by the plaintiff and the claimed negligence against both defendants in a single proceeding. The claims as alleged appear to arise out of the single incident of the delivery of the plaintiff's child and the interests and obligations of the individual defendants may certainly be adequately protected by appropriate instructions to the jury.
Without restating here the authorities cited in Brown v.Riverside Health, CV94-0534043, Superior Court, Judicial District of Hartford/New Britain, by Wagner, J., November 22, 1995, this court adopts the reasoning and conclusions in denying this motion to strike.
George W. Ripley, Judge CT Page 5370-HHH